Citation Nr: 0832043	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder (rash), 
claimed to be the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1970 to 
August 1972, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in 
North Little Rock, Arkansas, is now handling the claim.

The Board issued a decision in January 2008 denying several 
other claims the veteran had appealed - for service 
connection for a left leg condition, dental condition, low 
back condition, and bronchitis.  Whereas the Board remanded 
his remaining two claims - for service connection for a skin 
rash and for a lump under his right arm, for further 
development and consideration.  The remand was via the 
Appeals Management Center (AMC).  After completing the 
additional development the Board had directed, the AMC issued 
a decision on remand in April 2008 granting the claim for 
service connection for the lump under the right arm 
(characterizing the disability as a sebaceous cyst of the 
right axilla).  The AMC assigned a zero percent, i.e., 
noncompensable rating for the disability, retroactively 
effective from October 8, 1998, the date of receipt of the 
veteran's claim.  He has not since appealed either that 
initial rating or effective date, so that claim is no longer 
at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 
38 C.F.R. § 20.200 (2007).

Also on remand, the AMC continued to deny the claim for 
service connection for a skin rash, so this is the only 
remaining claim before the Board.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.

2.  The veteran does not currently have chloracne (or other 
acneform disease consistent with chloracne).

3.  The veteran's skin disorder - manifested by a rash, is 
not attributable to his military service, including to his 
presumed exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service, including as a result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In a letter dated in February 2001, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Two 
additional letters, one in March 2006 and another on remand 
in January 2008, also informed him that a downstream 
disability rating and effective date will be assigned if his 
underlying claim for service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Also, since providing the additional VCAA notice in March 
2006 and January 2008, the AMC has gone back and 
readjudicated the veteran's claim in the April 2008 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that if, for whatever reason, there was no VCAA 
notice prior to the initial adjudication of the claim or, if 
there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, and VA medical records - including an 
etiological opinion regarding the cause of his skin disorder, 
the determinative issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its January 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

Whether the Veteran is Entitled to Service Connection for his 
Skin Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and perhaps most fundamental 
requirement for any 
Service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  The 
veteran was diagnosed with a skin rash in February 2008, so 
there is confirmation he has a skin disorder.  Consequently, 
the determinative issue is whether this condition is somehow 
attributable to his military service - and, in particular, 
to exposure to Agent Orange in Vietnam.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran claims that his skin rash is from exposure to 
herbicides during his tour in Vietnam.  His service personnel 
records document that he had active military service from 
December 1970 to August 1972, including a tour in the 
Republic of Vietnam.  Therefore, the Board finds that he 
engaged in military operations in Vietnam during the Vietnam 
era and was presumptively exposed to Agent Orange or other 
herbicides.



Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. 
§ 3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

Chloracne (or other acneform disease consistent with 
chloracne) is the disease listed among the diseases 
associated with herbicide exposure for the purposes of this 
presumption that would apply to a skin disorder.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  In order for the 
presumption to apply for chloracne, it must have become 
manifest to a degree of 10 percent or more within one year of 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, though, this presumption does not apply because the 
veteran does not have a diagnosis of chloracne (or other 
acneform disease consistent with chloracne).  It is still 
possible, however, for him to establish his entitlement to 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Indeed, the Court has specifically held that the provisions 
set forth in Combee, which involved a claim for radiation 
exposure, are equally applicable in cases as here involving 
Agent Orange exposure.  See McCartt v. West, 
12 Vet. App. 164, 167 (1999).



Concerning this, in February 2008, on remand, VA provided the 
veteran a Compensation and Pension Examination (C&P Exam) 
specifically to determine the etiology of his skin rash.  And 
the C&P Exam report states in the Medical Opinion section 
that his skin rash "is not chloracne."  Therefore, the 
Board finds that he does not have a current diagnosis of 
chloracne (or other acneform disease consistent with 
chloracne) and, therefore, the presumption of service 
incurrence does not apply.  But service connection also 
cannot be established on the alternative direct incurrence 
basis, either.  See again Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) and McCartt v. West, 12 Vet. App. 164, 167 
(1999).  The veteran's SMRs are completely unremarkable for 
any complaints, diagnosis of, or treatment for a skin rash.  
And he has not asserted that he had a pre-existing condition 
that was aggravated by his military service, nor is this 
otherwise indicated in the record.

During a VA examination in March 2007, the VA examiner notes 
her impression that the veteran has a skin rash and that he 
reports a history of the rash first occurring in 1973, the 
year following his discharge from active military service 
in Vietnam.  So, by his personal account, this condition 
initially manifested after his military service had ended.  
Moreover, the February 2008 C&P Exam report states that 
"[t]he cause of the rash is unknown," and the VA examiner 
further provides that "[he] cannot without mere speculation 
state if it is related to [the veteran's] service in Vietnam, 
because there is not a record of it there."

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).



However, when, as here, the commenting physician indicates he 
simply is unable to etiologically link the condition at issue 
to the veteran's military service, this is, without resorting 
to speculation, this generally is an insufficient basis to 
grant a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion was too speculative when 
stating a disability "may be" related to service because this 
also was tantamount to saying the disability "may not be" 
related to service).  See, too, Perman v. Brown, 5 Vet. App. 
227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 
(1998)..

Therefore, the Board finds that the veteran's skin rash has 
not been attributed by competent medical evidence to his 
active military service, and in particular to exposure to 
Agent Orange in Vietnam.  For these reasons and bases, the 
Board finds that the preponderance of the evidence is against 
his claim, so the benefit-of-the- doubt rule does not apply, 
and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for a skin disorder, 
specifically a rash, alleged to be the result of exposure to 
herbicides (the dioxin in Agent Orange) in Vietnam, 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


